DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on August 3, 2022 has been entered. Claims 8 and 10 remain pending in the application. 
The replacement drawing filed 8/03/2022 does not show the previously identified new matter. Accordingly, the objection to the Specification in the non-final Office action mailed August 3, 2022 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 has been amended to include the limitation “without submerging the neck of each bottle within the cryogen fluid”. It is noted that this language is a negative limitation, i.e. a limitation defining the invention in terms of what it is not. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a), see MPEP 2173.05(i). In the specification as originally filed, there is no explicit recitation of not submerging the necks of the bottles within the cryogenic fluid nor is submerging the necks of the bottles recited  as alternative elements. Indeed, cryogenic fluid and the mass of solid heat transfer medium are mixed in tank (5), see page 3 lines 29-31 of the originally filed specification. There is no disclosure of separating the cryogen from the mass of solid heat transfer medium before cooling with the medium nor any drawings showing the neck of the bottles submerged in the mass of sold heat transfer medium only. Accordingly, the limitation of “without submerging the neck of each bottle within the cryogen fluid” was not described in the originally filed specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) has possession of the claimed invention at the time the application was filed.
Claim 10 is rejected by virtue of its dependency upon claim 8.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are respectfully not found persuasive. 
Specifically, Applicant argues on page 5 of the remarks that support for “without submerging the neck of the bottle within the cryogenic fluid” can be found at various pages of the specification. After careful examination of the cited passages, no explicit recitation of not submerging the neck of the bottle within the cryogenic fluid was found in any of the cited passages. 
Further, Applicant argues on page 6 of the response that there is no explicit recitation of submerging the neck in the cryogen as there is no explicit recitation of the cryogenic fluid and mass of solid heat transfer medium mixed in the tank and therefore, the specification does not suggest there is a pool of liquid cryogen flooding the mass of solid heat transfer medium. This argument is basically asserting that since there is no positive recitation of there being a cryogenic pool in the solid heat transfer medium, that not submerging the neck of the bottle in cryogenic fluid is supported. This is respectfully not found persuasive. The mere absence of a positive recitation is not basis for an exclusion, wee MPEP 2173.05(j). Since Applicant has failed to provide evidence of an explicit recitation of the negative limitation in the originally filed specification, and the limitation does not appear to be necessarily present in Applicant’s specification as originally filed, Applicant’s argument that the specification does not provide for a positive recitation of submerging the necks of the bottle in a pool of cryogenic fluid is not found persuasive and the rejection remains. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763